                                                                                  JS-6


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11

12
     SANDRA EDMONDS,                                 Case No.: 2:19-cv-10905-PA-AGR
13
                         Plaintiff,                  Hon. Percy Anderson
14
                                                     ORDER FOR DISMISSAL WITH
15         vs.                                       PREJUDICE
16   IBRAHIM MEKHAIL and RASHA
     MEKHAIL, as Trustees of the Ibrahim             Action Filed: December 27, 2019
17   Mekhail and Rasha Mekhail Joint Living          Trial Date: Not on Calendar
     Trust, dated October 3, 2006; and Does
18   1-10,
19                       Defendants.
20

21         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
22   it, and being fully advised finds as follows:
23         IT IS ORDERED THAT:
24         Plaintiff Sandra Edmonds’ (“Plaintiff”) entire action is dismissed with prejudice,
25   including all claims stated against Ibrahim Mekhail and Rasha Mekhail, as Trustees of the
26   Ibrahim Mekhail and Rasha Mekhail Joint Living Trust, dated October 3, 2006
27   (“Defendants”).                                           IT IS SO ORDERED
28
     ///                                                       Dated
                                                                         January 15, 2020
                                             1
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
                                                               United States District Judge
